
	
		I
		111th CONGRESS
		2d Session
		H. R. 4417
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To improve outreach and enrollment for the Supplemental
		  Nutrition Assistance Program.
	
	
		1.Short titleThis Act may be cited as the
			 SNAP Education and Outreach Act of
			 2009.
		2.Grants to improve
			 outreach and enrollment for the Supplemental Nutrition Assistance
			 Program
			(a)Outreach and
			 Enrollment Grants; National Campaign
				(1)In
			 generalFrom the amounts appropriated under subsection (g),
			 subject to paragraph (2), the Secretary of Agriculture shall award grants to
			 eligible entities during the period of fiscal years 2010 through 2014 to
			 conduct outreach, enrollment, and renewal assistance efforts that are designed
			 to increase the enrollment and participation of eligible individuals and
			 families under the supplemental nutrition assistance program established under
			 the Food and Nutrition Act of 2008.
				(2)Ten percent set
			 aside for national enrollment campaignAn amount equal to 10
			 percent of such amounts shall be used by the Secretary for expenditures during
			 such period to carry out a national enrollment campaign in accordance with
			 subsection (h).
				(b)Priority for
			 Award of Grants
				(1)In
			 generalIn awarding grants under subsection (a), the Secretary
			 shall give priority to eligible entities that—
					(A)propose to target
			 geographic areas with high rates of—
						(i)eligible but
			 unenrolled individuals; or
						(ii)racial and ethnic
			 minorities, including those proposals that address cultural and linguistic
			 barriers to enrollment;
						who are
			 not participating in the supplemental nutrition assistance program; or(B)propose to
			 target—
						(i)households
			 containing elderly or disabled individuals to expand access to
			 nutrition;
						(ii)families with
			 children with special coordination with both the special supplemental nutrition
			 assistance program for women, infants, and children (WIC) and the school
			 nutrition program to ensure seamlessness;
						(iii)homeless
			 populations, including both sheltered and nonsheltered families and
			 individuals;
						(iv)persons applying
			 for or receiving unemployment benefits;
						(v)families with
			 physically or mentally disabled children in the household (including families
			 whose children receive Medicaid under a State plan waiver);
						(vi)special attention
			 to working families with children in the household who attend day care
			 programs;
						(vii)recipients or
			 applicants seeking or receiving training for employment or advancement to
			 reduce or eliminate dependency; or
						(viii)applicants and
			 recipients of disability benefits from government agencies;
						(C)encourage
			 supplemental nutrition assistance program enrollees participation in nutrition
			 education programs; or
					(D)provide case
			 management assistance through the application process; and
					(2)OutreachSubmit
			 the most demonstrable evidence required under paragraphs (1) and (2) of
			 subsection (c).
				(c)ApplicationAn
			 eligible entity that desires to receive a grant under subsection (a) shall
			 submit an application to the Secretary in such form and manner, and containing
			 such information, as the Secretary determines to be appropriate. Such
			 application shall include—
				(1)evidence
			 demonstrating that the entity includes members who have access to, and
			 credibility with, ethnic or low-income populations in the communities in which
			 activities funded under the grant are to be conducted;
				(2)evidence
			 demonstrating that the entity has the ability to address barriers to
			 enrollment, including a lack of knowledge of eligibility criteria, stigma
			 concerns, or other barriers to applying for and receiving governmental food
			 assistance and nutrition education;
				(3)specific quality
			 or outcomes performance measures to evaluate the effectiveness of activities
			 funded by a grant awarded under this section; and
				(4)an assurance that
			 the eligible entity shall—
					(A)conduct an
			 assessment of the effectiveness of such activities against the performance
			 measures;
					(B)cooperate with the
			 collection and reporting of enrollment data and other information in order for
			 the Secretary to conduct such assessments;
					(C)in the case of an
			 eligible entity that is not the State or a State agency, provide the State with
			 enrollment data and other information as necessary for the State to make
			 necessary projections of eligible individuals and families; and
					(D)provide an
			 assessment of legislative and administrative barriers to increasing eligible
			 enrollment and recommendations for improvement.
					(d)Dissemination of
			 enrollment data and information determined from effectiveness assessments;
			 annual reportThe Secretary shall—
				(1)make publicly
			 available the enrollment data and information collected and reported in
			 accordance with subsection (c)(4)(B);
				(2)make publicly
			 available and provide to the grantee the approval rate for applications
			 submitted by the targeted population (whether geographic and or demographic in
			 nature) and specifically those applications submitted through the grantee;
			 and
				(3)submit an annual
			 report to Congress on the outreach and enrollment activities conducted with
			 funds appropriated under this section.
				This report
			 shall also contain a compiling of the assessments required under subsection
			 (c)(4)(D) along with the Secretary’s findings and legislative suggestions to
			 maximize eligible enrollment.(e)No Match
			 Required for Any Eligible Entity Awarded a GrantNo eligible
			 entity awarded a grant under subsection (a) shall be required to provide any
			 matching funds as a condition for receiving the grant.
			(f)DefinitionsIn
			 this section:
				(1)Eligible
			 entityThe term eligible entity means any of the
			 following:
					(A)A State with an
			 approved supplemental nutrition assistance plan under the Food and Nutrition
			 Act of 2008.
					(B)A local government
			 or State agency.
					(C)An Indian tribe or
			 tribal consortium, a tribal organization, an urban Indian organization
			 receiving funds under title V of the Indian Health Care Improvement Act (25
			 U.S.C. 1651 et seq.), or an Indian Health Service provider.
					(D)A Federal health
			 safety net organization.
					(E)A national, State,
			 local, or community-based public or nonprofit private organization, including
			 organizations that use community health workers or community-based doula
			 programs.
					(F)A faith-based
			 organization or consortum, to the extent that a grant awarded to such an entity
			 is consistent with the requirements of section 1955 of the Public Health
			 Service Act (42 U.S.C. 300x–65) relating to a grant award to nongovernmental
			 entities.
					(2)Federal health
			 safety net organizationThe term Federal health safety net
			 organization means—
					(A)a federally
			 qualified health center (as defined in section 1905(l)(2)(B)) of the Social
			 Security Act;
					(B)a hospital defined as a disproportionate
			 share hospital for purposes of section 1923 of the Social Security Act;
					(C)a covered entity
			 described in section 340B(a)(4) of the Public Health Service Act (42 U.S.C.
			 256b(a)(4)); and
					(D)any other entity
			 or consortium that serves children under a federally funded program, including
			 the special supplemental nutrition program for women, infants, and children
			 (WIC) established under section 17 of the Child Nutrition Act of 1966 (42
			 U.S.C. 1786), Head Start and Early Head Start programs under the Head Start Act
			 (42 U.S.C. 9801 et seq.), the school lunch program established under the
			 Richard B. Russell National School Lunch Act, and an elementary or secondary
			 school.
					(3)Indians; indian
			 tribe; tribal organization; urban indian organizationThe terms
			 Indian, Indian tribe, tribal
			 organization, and urban Indian organization have the
			 meanings given such terms in section 4 of the Indian Health Care Improvement
			 Act (25 U.S.C. 1603).
				(4)Community health
			 workerThe term community health worker means an
			 individual who promotes health or nutrition within the community in which the
			 individual resides—
					(A)by serving as a
			 liaison between communities and health care agencies;
					(B)by providing
			 guidance and social assistance to community residents;
					(C)by enhancing
			 community residents’ ability to effectively communicate with health care
			 providers;
					(D)by providing
			 culturally and linguistically appropriate health or nutrition education;
					(E)by advocating for
			 individual and community health or nutrition needs; and
					(F)by providing
			 referral and followup services.
					(5)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(g)AuthorizationThere
			 is authorized $100,000,000 for the period of fiscal years 2010 through 2014,
			 for the purpose of awarding grants under this section.
			(h)National
			 enrollment campaignFrom the amounts made available under
			 subsection (a)(2), the Secretary shall develop and implement a national
			 enrollment campaign to improve the eligible enrollment of underserved
			 populations in the supplemental nutrition assistance program. Such campaign may
			 include—
				(1)the establishment
			 of partnerships with the Secretary and other Federal agencies that are
			 conducting similar national efforts that would contain significant overlapping
			 of target populations;
				(2)the integration of
			 this program and other Department of Agriculture efforts to increase
			 supplemental nutrition assistance program enrollment percentage;
				(3)increased
			 financial and technical support for enrollment hotlines maintained by the
			 Secretary to ensure that all States participate in such hotlines;
				(4)the development of
			 special outreach materials for Native Americans or for individuals with limited
			 English proficiency; and
				(5)such other
			 outreach initiatives as the Secretary determines would increase public
			 awareness of the supplemental nutrition assistance program.
				
